DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Furman et al. (US 2012/0036823 A1), hereinafter Furman, in view of Mackie et al. (US 10,302,454 B2), hereinafter Mackie.

	Regarding claim 1, Furman discloses: A system, comprising: 
a compound water meter, comprising: (Furman, e.g., see fig. 10 and para. [0061] disclosing a buffer fluid monitoring system (602); examiner notes the lexicographical word usage and interprets the buffer fluid monitoring system as synonymous to a compound water meter).
a pipe system that includes a low flow section, a high flow section and a bypass section; (Furman, e.g., see fig. 10 to low flow branch (608), high flow branch (610), and bypass section (612); see also para. [0064] disclosing the fluid monitoring system (602) includes three parallel flow rate metering branches: a low flow branch (608), a high flow branch (610), and a bypass branch (612)).
a low flow meter for monitoring fluid flow through the low flow section; and (Furman, e.g., see fig. 10 and flow indicator (614); see also para. [0064] disclosing low flow branch (608) includes a flow indicator (614) used to monitor rate of fluid flow through branch (608)).
a high flow meter for monitoring fluid flow through the high flow section; (Furman, e.g., see fig. 10 to flow indicator (630); see also para. [0065] disclosing a high flow branch (610) includes a flow indicator (630) used to monitor a rate of fluid flow through branch (610)).
a plurality of sensors coupled at various points within the compound water meter, wherein the plurality of sensors include: (Furman, e.g., see fig. 10 to pressure indicators (684), (686), and (688) illustrated as placed at the low flow branch (608), high flow branch (610), and bypass branch (612), respectively).
a first sensor package coupled to the low flow meter to monitor operation of the low flow meter; and (Furman, e.g., see fig. 10 to pressure indicator (684) installed on the low flow branch (608); see also para. [0073] disclosing the pressure indicator (684) enables the isolation and depressurization of flow indicator (614); examiner notes that a pressure indicator is inherently a sensor package, wherein enabling isolation and depressurization utilizing a pressure sensor would necessarily have to monitor the pressure of the flow indicator (614) of the low flow branch (608)).
a second sensor package coupled to the high flow meter to monitor operation of the high flow meter; and (Furman, e.g., see fig. 10 to pressure indicator (686) on high flow branch (610); see also para. [0073] disclosing similarly, valves (672), (674), and (680), enable the isolation and depressurization of flow indicator (630), and of the lines between flow indicator (630), valves (676), (678) and (682), and pressure indicator (686); examiner notes that the second sensor package, disclosed here as pressure indicator (686) would necessarily function as described with the first sensor package of pressure indicator (684)).
	Furman is not relied upon as explicitly disclosing: a processing device coupled to receive sensor data from the plurality of sensors and configured to execute program instructions to analyze the sensor data to detect problems within the compound water meter. 
	However, Mackie further discloses: a processing device coupled to receive sensor data from the plurality of sensors and configured to execute program instructions to analyze the sensor data to detect problems within the compound water meter. (Mackie, e.g., see para. [0036] disclosing a sensor processor associated with a set of sensors is made up of software or firmware to configure these sensors, control their operation, and further process the signals generated by them, wherein the software and firmware may reside on multiple controllers that may not all reside on the same module; see also para. [0037] disclosing for a set of sensors, their associated sensor processor may perform any subset of steps required in the signal conversion of the signal they generate.  It may do none at all, or perform a subset, to arrive at an intermediate representation; see also para. [0044] disclosing the Sensor Domain Manager (53) which is a software that provides processing and storage of data generated by the sensor devices, wherein the System Domain Manager (53) is comprised of multiple subsystems to include an Analytics Engine (55), now look to para. [0058] disclosing the Analytics Engine (55) which processes the information generated by the sensor devices to obtain data that describes the behavior of the pipe infrastructure and observed measurements to create a history record, wherein the history record may include information about the state of sensor devices, such as information about the capacity of its battery and age, and also includes information about a potential failure or defect of a water meter).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman’s compound water meter comprising a pipe system with a low flow section/meter, a high flow section/meter, a bypass section, a plurality of sensors to include a first sensor package and second sensor package with Mackie’s processing device for at least the reasons that Mackie teaches a method of equipping a pipe system with smart devices capable of capturing measurement data and transmitting them in a digital format to allow for large scale data collection concurrently at many measuring points, wherein the data might be used for detection of water leaks or defects in flow meters, correlating measurement data of multiple types; e.g., see para. [0011].

Regarding claim 2, Furman in view of Mackie is not relied upon as explicitly disclosing: The system as recited in claim 1, wherein the first sensor package and the second sensor package each comprise:
	an optical sensor coupled to generate an image of at least a portion of a meter display provided on the low flow meter or the high flow meter;
	a magnetic sensor coupled to generate a rotation count of a turbine included within the low flow meter or the high flow meter; and
	a vibration sensor coupled to generate vibration signatures indicative of fluid flow through the low flow meter or the high flow meter;
	wherein the sensor data received by the processing device comprises the image generated by the optical sensor, the rotation count generated by the magnetic sensor and the vibration signatures generated by the vibration sensor.
However, Mackie further discloses: an optical sensor coupled to generate an image of at least a portion of a meter display provided on the low flow meter or the high flow meter; (Mackie, e.g., see col. 10, lines 7-14 disclosing one or more cameras (59), (60) may exist that take photographic images or videos of the meter display (55) or sections or elements of it; see also col. 6, lines 4-22 disclosing the use of a turbine flow meter for high flow, larger diameter piping applications and low flow, smaller diameter piping applications; wherein the examiner notes that the optical sensor is capable of reading the digital readout of a meter display).
a magnetic sensor coupled to generate a rotation count of a turbine included within the low flow meter or the high flow meter; and (Mackie, e.g., see col. 6, line 57 – col. 7, line 18 disclosing a turbine flow meter that functions on a mechanical basis (56), wherein a flow meter with electronic components may not contain a gearbox but translate the signal of the turbine pickup in (51) by means of a magnetic sensor, to obtain the rotation speed of the turbine; see also col. 6, lines 4-22 disclosing the use of a turbine flow meter for high flow, larger diameter piping applications and low flow; examiner notes that one of ordinary skill in the art would understand that a magnetic sensor that is detecting rotation speed would necessarily be counting the number of rotations).
a vibration sensor coupled to generate vibration signatures indicative of fluid flow through the low flow meter or the high flow meter; (Mackie, e.g., see col. 10, lines 15-37 disclosing vibration sensors (62), (64) may be attached at various locations to capture vibration signatures)
wherein the sensor data received by the processing device comprises the image generated by the optical sensor, the rotation count generated by the magnetic sensor and the vibration signatures generated by the vibration sensor. (Mackie, e.g., see col. 16, lines 4-31 disclosing a sensor processing unit consisting of sensors and sensor processors; see also col. 11, lines 31-49 disclosing the photo images taken by one or more cameras are processed to obtain a digital representation of the objects captured by the cameras; see also col. 13, lines 26-42 disclosing a number of sensors larger than two may be used to simplify vector calculations performed by the sensor processor associated with the magnetic sensors to determine the rotation count and patterns of signals generated by the sensors that are indicative of differences in rotation speed of the two magnets or their geometric misalignment; see also col. 16, lines 53-60 disclosing a sensor processor also may communicate with controllers that perform other functions, such as if sensor set (40) contains a piezoelectric vibration sensor, its sensor processor, active on controller (41), may manage wakeup of the operating system that is active on (35).  Upon detection of a signal recorded by the vibration sensor, the sensor processor may send a signal by means of a network or system bus interface to (35); see also fig. 2 and col. 10, lines 15-37 disclosing vibration sensors (62), (64) may be attached at various locations to capture vibration signatures.  A vibration signature is a characteristic set of frequencies that is observable by a sensor attached to an object, in response to mechanical movements of the latter.  For instance, water flow in a pipe generates movements of the pipe, that is characterized by a set of frequencies that can be observed by a vibration sensor).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s system comprising a compound water meter with Mackie’s optical sensor for generating an image of a meter display, magnetic sensor coupled to generate a rotation count of a turbine, a vibration sensor to generate vibration signatures, wherein the sensor data is received by a processing device for at least the reasons that Mackie teaches monitoring for premature failure of parts in a piping system; e.g., see col. 7, lines 23-28.

Regarding claim 3, Furman in view of Mackie is not relied upon as explicitly disclosing: The system as recited in claim 2, wherein the processing device executes the program instructions to analyze the sensor data received from one or more sensors included within the first sensor package and the second sensor package to detect a register failure, a crossover failure, a measurement failure, a bypass open condition and/or an incorrect flow meter size.
However, Mackie further discloses: wherein the processing device executes the program instructions to analyze the sensor data received from one or more sensors included within the first sensor package and the second sensor package to detect a register failure, a crossover failure, a measurement failure, a bypass open condition and/or an incorrect flow meter size. (Mackie, e.g., see col. 14, lines 6-37 disclosing one or more sensors (62) may also capture the vibration signature of the gearbox during turbine movement and transmit the signature to a controller that determines if it lies within the range of vibration signatures that is deemed indicative of normal operation for the device.  If the vibration signature is not within that range, the controller may initiate sending a notification to the management infrastructure, to alert about a potential defect of the flow meter; examiner notes that 1) a vibration signature falling outside of the range of a threshold is inherently a measurement failure and 2) the disclosed controller would inherently require a processor to perform the operations of analysis and control).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s system comprising a compound water meter to include an optical sensor, a magnetic sensor, a vibration sensor, and a processing device with Mackie’s processing device executing the program instructions to analyze the sensor data received from the sensors to detect a measurement failure for at least the reasons that Mackie teaches a sensor processing unit consisting of sensors and sensor processors, also included is the sensor processor controls the operation and processes the signals generated by individual sensors, wherein the software and firmware may reside on multiple controllers, e.g., see col. 16, lines 4-9.

Regarding claim 4, Furman in view of Mackie discloses: The system as recited in claim 1, wherein the plurality of sensors further include at least one water pressure sensor coupled to measure water pressure within the compound water meter, and wherein the sensor data received by the processing device further comprises the water pressure measured by the at least one water pressure sensor. (Furman, e.g., see fig. 10 and para. [0060] disclosing seal pressure control and monitoring system (303) controls fluid pressure in an injection device (300) seal assembly; see also para. [0061] disclosing buffer fluid pressure control and monitoring system (303) includes a buffer fluid supply system (600) and a buffer fluid monitoring system (602).  Buffer fluid supply system (600) includes a buffer fluid source (604), a check valve (640), a pressure transmitter (654), a pressure indicator (656), a pressure control valve (660), and isolation valves (662) and (664); see also para. [0064] disclosing buffer fluid pressure control and monitoring system (303) also includes buffer fluid monitoring system (602), wherein fluid monitoring system (602) includes three parallel flow rate metering branches: a low flow branch (608), a high flow branch (610), and a bypass branch (612); examiner notes water is a fluid, wherein detecting water flow over fluid flow is not patentably distinguishable over the prior art).

Regarding claim 5, Furman in view of Mackie discloses: The system as recited in claim 4, wherein the processing device executes the program instructions to combine the sensor data received from the at least one water pressure sensor with the sensor data received from the first sensor package or the second sensor package to detect leaks within the compound water meter and/or to detect fraud. (Furman, e.g., see para. [0074] disclosing a differential pressure indicator (668), wherein delta pressures are monitored by control system (658) to further monitor seal conditions and integrity.  Furthermore, a normal static pressure combined with a normal buffer fluid flow rate, but a low differential pressure may be indicative of an excessive leak rate and reduced seal integrity).

Regarding claim 6, Furman in view of Mackie is not relied upon as explicitly disclosing: The system as recited in claim 1, wherein the plurality of sensors further include a temperature sensor coupled to measure a temperature of the fluid flow, or an ambient temperature surrounding compound water meter, and wherein the sensor data received by the processing device further comprises the temperature measured by the temperature sensor.
However, Mackie further discloses: wherein the plurality of sensors further include a temperature sensor coupled to measure a temperature of the fluid flow, or an ambient temperature surrounding compound water meter, and wherein the sensor data received by the processing device further comprises the temperature measured by the temperature sensor. (Mackie, e.g., see col. 14, lines 51-57 disclosing further sensors may exist, measuring environmental parameters, such as temperature, humidity, or chemical properties of the transported medium.  For instance, sensors (64) may include temperature sensors and one of sensors (63), installed in the pipe envelope; see also col. 4, lines 42-59 disclosing sensor set (25) may contain pressure and temperature sensors, wherein a given sensor of a sensor set may be controlled by one or more controllers).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s system comprising a compound water meter with Mackie’s temperature sensor for measuring a fluid flow, wherein the sensor data is processed by a processor for at least the reasons that Mackie teaches measurement of the current rate of flow of a gas or liquid in a pipe by means of the rotation of a turbine that is immersed into the transported medium, e.g., see col. 6, lines 4-22.

Regarding claim 7, Furman in view of Mackie is not relied upon as explicitly disclosing: The system as recited in claim 1, wherein the plurality of sensors further include a water quality sensor, which is coupled to measure one or more chemical properties of the fluid flow within the compound water meter, and wherein the sensor data received by the processing device further comprises the chemical properties measured by the water quality sensor.
However, Mackie further discloses: wherein the plurality of sensors further include a water quality sensor, which is coupled to measure one or more chemical properties of the fluid flow within the compound water meter, and wherein the sensor data received by the processing device further comprises the chemical properties measured by the water quality sensor. (Mackie, e.g., see col. 10, lines 46-54 disclosing sensors (63) are inserted into the pipe to measure environmental conditions inside the water envelope, for instance water pressure or chemical properties, such as salt or calcium content of the water; see also col. 16, lines 4-9 disclosing a sensor processing unit consists of sensors and sensor processors.  A sensor processor is made up of software or firmware to configure one or more sensors, control their operation, and process the signals generated by them.  Such software and firmware may reside on multiple controllers, that may not all reside on the same module).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s system comprising a compound water meter with Mackie’s plurality of sensors including a water quality sensor to measure one or more chemical properties of the fluid within the compound meter, also including a processor for detecting chemical properties measured by the water quality sensor for at least the reasons that Mackie teaches that the sensors may measure environmental parameters, such as temperature, humidity, or chemical properties of the transported medium; e.g., see col. 15, lines 51-57.

Regarding claim 9, Furman in view of Mackie discloses: The system as recited in claim 1, further comprising a power source or a power generator, which is configured to supply electrical power to one or more components of the system. (Furman, e.g., see fig. 1 and para. [0017] disclosing the rotational energy is transmitted to generator (118) via rotor (120), wherein generator (118) converts the rotational energy to electrical energy (not shown) for transmission to at least one load).

Regarding claim 10, Furman in view of Mackie discloses: The system as recited in claim 1, further comprising a hydro-electric generator, which is coupled to the compound water meter and configured to convert energy of the fluid flow through the compound water meter into electric energy, which is supplied to the processing device and/or one or more of the plurality of sensors. (Furman, e.g., see fig. 1 and para. [0018] disclosing IGCC plant (100) also includes a steam turbine engine (130) comprising steam turbine (132) coupled to a second electrical generator (134) via a second rotor (136); see also para. [0020] disclosing conduit (150) is configured to channel steam (not shown) from HRSG (142) to turbine (132), wherein the steam is converted into thermal energy and transmitted to generator (134) via rotor (136), wherein generator (134) is configured to facilitate converting the rotational energy to electrical energy (not shown) for transmission to at least one load; examiner interprets the “one load” as a processing device or any of the plurality of sensors of the invention; see also fig. 1 and para. [0022] to water supply conduit (213); see also col. 16, lines 4-9 disclosing a sensor processing unit consists of sensors and sensor processors.  A sensor processor is made up of software or firmware to configure one or more sensors, control their operation, and process the signals generated by them.  Such software and firmware may reside on multiple controllers, that may not all reside on the same module).

Regarding claim 11, Furman discloses: A method to detect problems within a compound water meter comprising 
a low flow section, a high flow section and a bypass section, a low flow meter for monitoring fluid flow through the low flow section, and a high flow meter for monitoring fluid flow through the high flow section, the method comprising: (Furman, e.g., see fig. 10 to low flow branch (608), high flow branch (610), and bypass section (612); see also para. [0064] disclosing the fluid monitoring system (602) includes three parallel flow rate metering branches: a low flow branch (608), a high flow branch (610), and a bypass branch (612); see also fig. 10 and flow indicator (614); see also para. [0064] disclosing low flow branch (608) includes a flow indicator (614) used to monitor rate of fluid flow through branch (608); see also fig. 10 to flow indicator (630); see also para. [0065] disclosing a high flow branch (610) includes a flow indicator (630) used to monitor a rate of fluid flow through branch (610)).
generating a first set of sensor data to monitor operation of the low flow meter over a time period, wherein the first set of sensor data is generated by a first sensor package coupled to the low flow meter; (Furman, e.g., see fig. 10 to pressure indicator (684) installed on the low flow branch (608); see also para. [0073] disclosing the pressure indicator (684) enables the isolation and depressurization of flow indicator (614); examiner notes that a pressure indicator is inherently a sensor package, wherein enabling isolation and depressurization utilizing a pressure sensor would necessarily have to monitor the pressure of the flow indicator (614) of the low flow branch (608); see also para. [0065] disclosing flow indicator (614) is able to measure lower flow rates than the flow rates flow indicator (630) is able to measure, but extends to above the minimum flow rate that flow indicator (630) is able to measure; examiner notes that a flow rate is inherently a flow measured over time).
generating a second set of sensor data to monitor operation of the high flow meter over the time period, wherein the second set of sensor data is generated by a second sensor package coupled to the high flow meter; and (Furman, e.g., see fig. 10 to pressure indicator (686) on high flow branch (610); see also para. [0073] disclosing similarly, valves (672), (674), and (680), enable the isolation and depressurization of flow indicator (630), and of the lines between flow indicator (630), valves (676), (678) and (682), and pressure indicator (686); examiner notes that the second sensor package, disclosed here as pressure indicator (686) would necessarily function as described with the first sensor package of pressure indicator (684); see also para. [0065] disclosing flow indicator (630) is designed to measure higher flow rates than flow indicator (614), while having a lower end flow rate measuring capability overlapping the upper end flow rate measuring capability of flow indicator (614), wherein the flow indicator (630) is able to measure includes higher flow rates than the range of flow rates that flow indicator (614) is able to measure, but extends below the maximum flow rate that flow indicator (614) is able to measure; examiner notes a flow rate is inherently a measure of flow over time).
Furman is not relied upon as explicitly disclosing: analyzing the first set of sensor data and the second set of sensor data to detect problems within the compound water meter.
However, Mackie further discloses: analyzing the first set of sensor data and the second set of sensor data to detect problems within the compound water meter. (Mackie, e.g., see para. [0036] disclosing a sensor processor associated with a set of sensors is made up of software or firmware to configure these sensors, control their operation, and further process the signals generated by them, wherein the software and firmware may reside on multiple controllers that may not all reside on the same module; see also para. [0037] disclosing for a set of sensors, their associated sensor processor may perform any subset of steps required in the signal conversion of the signal they generate.  It may do none at all, or perform a subset, to arrive at an intermediate representation; see also para. [0044] disclosing the Sensor Domain Manager (53) which is a software that provides processing and storage of data generated by the sensor devices, wherein the System Domain Manager (53) is comprised of multiple subsystems to include an Analytics Engine (55), now look to para. [0058] disclosing the Analytics Engine (55) which processes the information generated by the sensor devices to obtain data that describes the behavior of the pipe infrastructure and observed measurements to create a history record, wherein the history record may include information about the state of sensor devices, such as information about the capacity of its battery and age, and also includes information about a potential failure or defect of a water meter).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman’s method to detect problems within a compound water meter comprising a low flow section/meter, high flow section/meter, bypass section, generating a first set of sensor data and generating a second set of sensor data with Mackie’s analysis of the first and second sets of sensor data to detect problems within a water meter for at least the reasons that Mackie teaches a method of equipping a pipe system with smart devices capable of capturing measurement data and transmitting them in a digital format to allow for large scale data collection concurrently at many measuring points, wherein the data might be used for detection of water leaks or defects in flow meters, correlating measurement data of multiple types; e.g., see para. [0011].

Regarding claim 12, Furman in view of Mackie is not relied upon as explicitly disclosing: The method as recited in claim 11, wherein generating the first set of sensor data comprises: generating, over the time period, a series of images of a meter display provided on the low flow meter, wherein each image captures a cumulative throughput of the fluid flow through the low flow meter at one point in time.
However, Mackie further discloses: wherein generating the first set of sensor data comprises: generating, over the time period, a series of images of a meter display provided on the low flow meter, wherein each image captures a cumulative throughput of the fluid flow through the low flow meter at one point in time. (Mackie, e.g., see col. 10, lines 7-14 disclosing one or more cameras (59), (60) may exist that take photographic images or videos of the meter display (55) or sections or elements of it; see also fig. 2  to sensor with a read-out display coupled to a piping fixture (50), and col. 10, lines 55-67 disclosing a retrofit device may just contain one or two of the camera (59), (60), or the set of magnetic sensors (61).  The throughput in the flow meter could be determined either way, by photographic images of the meter display or keeping track of the rotation count observed by sensors (61); examiner notes that photographic images of the meter is disclosed as a plurality of images which is at least implicit in capturing a cumulative of images over time; see also col. 6, lines 23-49 disclosing the casing of the external component is made up of (52), (54), and (55), and (51) belongs to the component that is integrated into the pipe segment (50), and thus part of the envelope of the transported medium; examiner notes the placement of the sensor in relation to a high flow or low flow pipe is not discussed, the broadest reasonable interpretation to one of ordinary skill in the art is that the piping segment (50) may be of either low flow or high flow as its function is to measure flow of a pipe).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s method to detect problems within a compound water meter with Mackie’s generation of a series of images of a meter display on the low flow meter over time for at least the reasons that Mackie teaches initiating a process for error diagnostics, if for an observable event, signals by a set of sensors are outside of the expected range that had been established during calibration of the associated sensor processor, e.g., see col. 21, lines 37-49.

Regarding claim 13, Furman in view of Mackie is not relied upon as explicitly disclosing: The method as recited in claim 12, wherein generating the second set of sensor data comprises: 
generating, over the time period, a series of images of a meter display provided on the high flow meter, wherein each image captures a cumulative throughput of the fluid flow through the high flow meter at one point in the time period.
However, Mackie further discloses: wherein generating the second set of sensor data comprises: 
generating, over the time period, a series of images of a meter display provided on the high flow meter, wherein each image captures a cumulative throughput of the fluid flow through the high flow meter at one point in the time period. (Mackie, e.g., see col. 10, lines 7-14 disclosing one or more cameras (59), (60) may exist that take photographic images or videos of the meter display (55) or sections or elements of it; see also fig. 2  to sensor with a read-out display coupled to a piping fixture (50), and col. 10, lines 55-67 disclosing a retrofit device may just contain one or two of the camera (59), (60), or the set of magnetic sensors (61).  The throughput in the flow meter could be determined either way, by photographic images of the meter display or keeping track of the rotation count observed by sensors (61); examiner notes that photographic images of the meter is disclosed as a plurality of images which is at least implicit in capturing a cumulative of images over time; see also col. 6, lines 23-49 disclosing the casing of the external component is made up of (52), (54), and (55), and (51) belongs to the component that is integrated into the pipe segment (50), and thus part of the envelope of the transported medium; examiner notes the placement of the sensor in relation to a high flow or low flow pipe is not discussed, the broadest reasonable interpretation to one of ordinary skill in the art is that the piping segment (50) may be of either low flow or high flow as its function is to measure flow of a pipe).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s generation of a series of images of a meter display over a period of time, wherein each image captures a cumulative throughput of the fluid flow through the low flow meter with Mackie’s generation of a series of images of a meter display on the high flow meter, wherein each image captures a cumulative throughput of the fluid flow through the high flow meter for at least the reasons that Mackie teaches a sampling period and a rotation count for a turbine which is combined with the accumulated water usage determined from the digital display (56), wherein a failure indicates damage to the gearbox, e.g., see col. 21, lines 57-65.

Regarding claim 14, Furman in view of Mackie is not relied upon as explicitly disclosing: The method as recited in claim 13, wherein analyzing the first set of sensor data and analyzing the second set of sensor data each comprise: 
extracting the cumulative throughput of the fluid flow from each image of the series of images to generate digital readings of the cumulative throughput over the time period; and
using the digital readings of the cumulative throughput to generate flow rate measurements over the time period.
However, Mackie further discloses: wherein analyzing the first set of sensor data and analyzing the second set of sensor data each comprise: 
extracting the cumulative throughput of the fluid flow from each image of the series of images to generate digital readings of the cumulative throughput over the time period; and (Mackie, e.g., see col. 6, lines 50-56 disclosing the meter display (55) typically has a transparent cover, often made of glass or acrylic glass.  The meter display contains one or more elements, typically a digit display (56), showing the accumulated flow of the medium in numeric format, and possibly further elements, (57), showing other measurements, such as the current rate of throughput or water pressure; see also col. 10, lines 7-14 disclosing one or more cameras, (59), (60), may exist that take photographic images or videos of the meter display, (55) or sections or elements of it.  Information about the state of the meter display (55) is extracted from those images or videos.  For instance, by means of pattern recognition techniques, a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter; examiner notes that a numeric representation is interpreted as a digital reading).
using the digital readings of the cumulative throughput to generate flow rate measurements over the time period. (Mackie, e.g., see fig. 2  to sensor with a read-out display coupled to a piping fixture (50), and col. 10, lines 55-67 disclosing a retrofit device may just contain one or two of the camera (59), (60), or the set of magnetic sensors (61).  The throughput in the flow meter could be determined either way, by photographic images of the meter display or keeping track of the rotation count observed by sensors (61); examiner notes that photographic images of the meter is disclosed as a plurality of images which is at least implicit in capturing a cumulative of images over time).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s generation of a series of images of a meter display, over time, which is provided on the high flow meter for capturing a cumulative throughput of fluid flow with Mackie’s extraction of the cumulative throughput of the fluid flow and using the digital readings of the cumulative throughput to generate flow rate measurements over time for at least the reasons that Mackie teaches measurement of the current rate of flow of a gas or liquid in a pipe by means of the rotation of a turbine that is immersed into the transported medium, e.g., see col. 6, lines 4-22.

Claim 16 recites The method as recited in claim 14, wherein analyzing the first set of sensor data and analyzing the second set of sensor data each further comprise: detecting an incorrectly sized flow meter if a specified percentage of the flow rate measurements occur below an optimal flow rate specified by a manufacturer.  (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step of “detecting an incorrectly sized flow meter” is only performed if a condition precedent is met, i.e., “if a specified percentage of the flow rate measurements occur below an optimal flow rate specified by a manufacturer”, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.)

Regarding claim 18, Furman in view of Mackie is not relied upon as explicitly disclosing: The method as recited in claim 11, wherein generating the first set of sensor data and generating the second set of sensor data each comprise: 
generating, over the time period, a series of images of a meter display provided on the low flow meter or the high flow meter, wherein each image captures a cumulative throughput of the fluid flow through the low flow meter or the high flow meter at one point in time;  
generating, over the time period, a rotation count of a turbine included within the low flow meter or the high flow meter; and
generating, over the time period, vibration signatures indicative of fluid flow through the low flow meter or the high flow meter.
However, Mackie further discloses: wherein generating the first set of sensor data and generating the second set of sensor data each comprise: 
generating, over the time period, a series of images of a meter display provided on the low flow meter or the high flow meter, wherein each image captures a cumulative throughput of the fluid flow through the low flow meter or the high flow meter at one point in time;  (Mackie, e.g., see col. 10, lines 7-14 disclosing one or more cameras (59), (60) may exist that take photographic images or videos of the meter display (55) or sections or elements of it; see also fig. 2  to sensor with a read-out display coupled to a piping fixture (50), and col. 10, lines 55-67 disclosing a retrofit device may just contain one or two of the camera (59), (60), or the set of magnetic sensors (61).  The throughput in the flow meter could be determined either way, by photographic images of the meter display or keeping track of the rotation count observed by sensors (61); examiner notes that photographic images of the meter is disclosed as a plurality of images which is at least implicit in capturing a cumulative of images over time; see also col. 6, lines 23-49 disclosing the casing of the external component is made up of (52), (54), and (55), and (51) belongs to the component that is integrated into the pipe segment (50), and thus part of the envelope of the transported medium; examiner notes the placement of the sensor in relation to a high flow or low flow pipe is not discussed, the broadest reasonable interpretation to one of ordinary skill in the art is that the piping segment (50) may be of either low flow or high flow as its function is to measure flow of a pipe).
generating, over the time period, a rotation count of a turbine included within the low flow meter or the high flow meter; and (Mackie, e.g., see col. 13, lines 26-42 disclosing a number of sensors larger than two may be used to simplify vector calculations performed by the sensor processor associated with the magnetic sensors to determine the rotation count and patterns of signals generated by the sensors that are indicative of differences in rotation speed of the two magnets or their geometric misalignment; examiner notes “patterns of signals generated” is disclosed plurally, indicating a generation of rotation counts of a turbine over time; see also fig. 2 to flow meter (48) operatively attached to piping structure (50), wherein one of ordinary skill in the art would arrive at the broadest reasonable interpretation that the piping structure is comprised of either a low flow section or high flow section, which one of ordinary skill in the art would necessarily conclude the appendage to a low flow meter or a high flow meter).  
generating, over the time period, vibration signatures indicative of fluid flow through the low flow meter or the high flow meter. (Mackie, e.g., see fig. 2 and col. 10, lines 15-37 disclosing vibration sensors (62), (64) may be attached at various locations to capture vibration signatures.  A vibration signature is a characteristic set of frequencies that is observable by a sensor attached to an object, in response to mechanical movements of the latter.  For instance, water flow in a pipe generates movements of the pipe, that is characterized by a set of frequencies that can be observed by a vibration sensor; examiner notes that fig. 2 illustrates pipe structure (50), wherein one of ordinary skill in the art would apply the broadest reasonable interpretation that the vibration sensor may be situated on any piping structure, regardless of low flow or high flow, necessitating the understanding that the fluid would act on either a high flow meter or low flow meter).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s method to detect problems within a compound water meter with Mackie’s generation of a series of images of a meter display, generation of a rotation count of a turbine, and generation of vibration signatures indicative of fluid flow for at least the reasons that Mackie teaches monitoring for premature failure of parts in a piping system; e.g., see col. 7, lines 23-28.

Regarding claim 19, Furman in view of Mackie is not relied upon as explicitly disclosing: The method as recited in claim 18, wherein analyzing the first set of sensor data and analyzing the second set of sensor data each comprise: 
extracting the cumulative throughput from each image of the series of images to generate digital readings of the cumulative throughput over the time period; 
using the digital readings of the cumulative throughput to generate flow rate measurements over the time period;
comparing the flow rate measurements, the rotation count and the vibration signatures generated over the time period; and
detecting a measurement failure if the flow rate measurements or the rotation count do not correlate with the vibration signatures.
However, Mackie further discloses: wherein analyzing the first set of sensor data and analyzing the second set of sensor data each comprise: 
extracting the cumulative throughput from each image of the series of images to generate digital readings of the cumulative throughput over the time period; 
using the digital readings of the cumulative throughput to generate flow rate measurements over the time period; (Mackie, e.g., see col. 6, lines 50-56 disclosing the meter display (55) typically has a transparent cover, often made of glass or acrylic glass.  The meter display contains one or more elements, typically a digit display (56), showing the accumulated flow of the medium in numeric format, and possibly further elements, (57), showing other measurements, such as the current rate of throughput or water pressure; see also col. 10, lines 7-14 disclosing one or more cameras, (59), (60), may exist that take photographic images or videos of the meter display, (55) or sections or elements of it.  Information about the state of the meter display (55) is extracted from those images or videos.  For instance, by means of pattern recognition techniques, a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter; see also col. 8, lines 54-62 disclosing digital representation of present state and measurement values: a legacy flow meter typically displays the cumulative throughput of the medium at the point installation in the pipe.  Additionally, it may display the current state of throughput, intra-pipe pressure and further environmental data, such as ambient temperature.  The retrofit device generates a digital representation of these measurement values.  It is capable to do so frequently, on demand, and of storing a set of most recent measurement values).
comparing the flow rate measurements, the rotation count and the vibration signatures generated over the time period; and (Mackie, e.g., see col. 15, lines 6-36 disclosing all methods of introspection that have been described for a turbine flow meter, such as the observation of the rotation count of the mechanic coupling and comparing a rate of throughput and cumulative throughput derived of it with the values obtained from the digit display, and the probing for mechanical failures using magnetic and vibration sensors, are applicable to these flow meter types and can be equally used in a retrofit device for legacy flow meter of one of these types).
detecting a measurement failure if the flow rate measurements or the rotation count do not correlate with the vibration signatures. (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.) Nevertheless, (Mackie, e.g., see col. 21, lines 57-65 comparing the rotation count for the turbine from signals of magnetic sensors (61) with the accumulated water usage determined from the digital display (56), wherein a failure of this test may indicate damage to the gearbox or magnetic coupling; see also col. 6, lines 50-56 disclosing typical digital display (56) showing measurements such as rate of throughput (flow rate) or water pressure; examiner notes that a damaged equipment such as the gearbox or magnetic coupling would inherently cause a measurement failure).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s generation of a series of images of a meter display, generation of a rotation count of a turbine, and generation of vibration signatures indicative of fluid flow with Mackie’s extraction of the cumulative throughput from each image of the series of images, utilization of the digital readings of the cumulative throughput, comparison of the flow rate measurements, the rotation count and the vibration signatures, and detection of a measurement failure if the flow rate measurements or the rotation count do not correlate with the vibration signatures for at least the reasons that Mackie teaches a sensor processing unit consisting of sensors and sensor processors, also included is the sensor processor controls the operation and processes the signals generated by individual sensors, wherein the software and firmware may reside on multiple controllers, e.g., see col. 16, lines 4-9.

Regarding claim 20, Furman in view of Mackie discloses: The method as recited in claim 11, further comprising generating a third set of sensor data to measure water pressure within the compound water meter. (Furman, e.g., see fig. 9 to step (556) measuring at least one of a pressure and a flow rate used to maintain the pressure, fig. 10 to buffer fluid monitoring system (602), interpreted here as the compound water meter).

Regarding claim 21, Furman in view of Mackie discloses: The method as recited in claim 20, further comprising combining the third set of sensor data with the first set of sensor data or the second set of sensor data to detect leaks within the compound water meter and/or to detect fraud. (Furman, e.g., see para. [0074] disclosing the use of a differential pressure indicator (668), wherein a normal static pressure, combined with a normal buffer fluid flow rate, interpreted by the examiner as a first or second set of sensor data, wherein a low differential pressure may indicate an excessive leak rate and reduced seal integrity; examiner notes that a differential pressure necessarily requires a fluid, such as water; see fig. 10 to buffer fluid monitoring system (602), interpreted here as the compound water meter).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furman, in view of 
Mackie, in further view of Beavis (US 2010/0005903 A1), hereinafter Beavis.

Regarding claim 8, Furman in view of Mackie is not relied upon as explicitly disclosing: The system as recited in claim 1, wherein the plurality of sensors further include a leak detection sensor, which is indirectly coupled to the compound water meter for detecting water presence outside of the compound water meter, and wherein the sensor data received by the processing device further comprises water detection readings obtained by the leak detection sensor.
However, Beavis further discloses: wherein the plurality of sensors further include a leak detection sensor, which is indirectly coupled to the compound water meter for detecting water presence outside of the compound water meter, and wherein the sensor data received by the processing device further comprises water detection readings obtained by the leak detection sensor. (Beavis, e.g., see fig. 5G to transducer assembly (328) illustrated as indirectly coupled to chamber (318), see also fig. 7A and 7B to a flow control module (170a), flow meter (176a) for receiving a high volume of material; see also para. [0138] disclosing the process of determining if there is a leak utilizing measured capacitance; and then look to para. [0142] disclosing that the alternative to a capacitance sensor, if indirectly coupled, transducer assembly (328) may be coupled to diaphragm assembly (314) with e.g., linkage assembly (330); see also para. [0097] disclosing the instruction sets and subroutines of control processes (120), which may be stored on storage subsystem (12), may be executed by one or more processors (e.g., microprocessor (100) and one or more memory architectures (e.g., read-only memory (102) and/or random access memory (104)) incorporated into control logic subsystem (14); examiner notes that a detected leak would inherently be construed as water exiting and existing outside of the piping structure).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s system comprising a compound water meter with Beavis’ plurality of sensors including a leak detection sensor and a processing device for at least the reasons that Beavis teaches the use of flow modules (170), (172), (174) which may each include a flow measuring device (176), (178), (180) that may provide feedback signals (182), (184), (186) to a feedback controller system (188), (190), (192), e.g., see para. [0103].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Furman in view of 
Mackie, in further view of Yamamoto et al. (JP H067218688 A), hereinafter Yamamoto.

Regarding claim 15, Furman in view of Mackie is not relied upon as explicitly disclosing: The method as recited in claim 14, wherein analyzing the first set of sensor data and analyzing the second set of sensor data each further comprise: 
detecting a register failure if the digital readings of the cumulative throughput stay the same or decrease over the time period.
However, Yamamoto further discloses: wherein analyzing the first set of sensor data and analyzing the second set of sensor data each further comprise: 
detecting a register failure if the digital readings of the cumulative throughput stay the same or decrease over the time period. (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight. Nevertheless, Yamamoto, e.g., see pg. 3, lines 40-43 disclosing for each plant structure model, a fault tree for all causes of failure is generated, and qualitative change states such as increase and decrease of signals observed by sensors such as flow meters and pressure gauges in the plant structure model it is characterized by having a failure cause database stored as a failure occurrence model in combination with the cause).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s extraction of the cumulative throughput of the fluid flow from each image of the series of images to generate digital readings, and using the digital readings to generate flow rate measurements over time with Yamamoto’s detection of a register failure if the digital readings of the cumulative throughput stay the same or decrease over time for at least the reasons that Yamamoto teaches evaluating from the failure the cause candidates which are determined from the states of the plurality of sensors and the degree of detection sensitivity for the failure, e.g., see pg. 3, lines 44-49.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Furman in view of 
Mackie, in further view of Takebe (JP 2001065527 A), hereinafter Takebe.

Regarding claim 17, Furman in view of Mackie is not relied upon as explicitly disclosing: The method as recited in claim 14, wherein analyzing the first set of sensor data and analyzing the second set of sensor data each further comprise: 
detecting a crossover failure if:
(a) the flow rate measurements pertaining to the fluid flow through the low flow meter over the time period are less than a crossover range specified by a manufacture, and 
(b) one or more of the flow rate measurements pertaining to the fluid flow through the high flow meter over the time period are greater than zero.
However, Takebe further discloses: wherein analyzing the first set of sensor data and analyzing the second set of sensor data each further comprise: 
detecting a crossover failure if: (the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Nevertheless, Takebe, e.g., see pg. 3, lines 19-25 disclosing piping of the second bypass circuit connected to the second relief valve can be made thinner, wherein the pressure loss is large and even if the second relief valve remains open due to a failure; examiner notes this meets the definition of a cross-over failure).
(a) the flow rate measurements pertaining to the fluid flow through the low flow meter over the time period are less than a crossover range specified by a manufacture, and 
(b) one or more of the flow rate measurements pertaining to the fluid flow through the high flow meter over the time period are greater than zero.
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Furman in view of Mackie’s extraction of the cumulative throughput of the fluid flow from each image of the series to generate digital readings, and using the digital readings of the cumulative throughput to generate flow rate measurements over time with Takebe’s crossover detection for at least the reasons that Takebe teaches a rated flow rate of a second relief valve (12) may be smaller than the related flow rate of the first relief valve (7), and the second relief valve (12) may necessarily be smaller than the first relief valve (7), indicating the use of a compound water meter for detection of flow rate, e.g., see pg. 4, lines 31-35.

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2009/0090418 A1 to Parris et al. relates to a check valve with fluid hammer relief and monitoring features.
US 2016/0061640 A1 to Joshi et al. relates to a fluid-flow monitor.
US 2016/0341593 A1 to Schweitzer et al. relates to methods and apparatus to detect compound meter failure.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863